Title: Thomas Jefferson to Elizabeth Trist, 25 November 1813
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear Madam Poplar Forest Nov. 25. 13.
          Being so much more within writing distance here than at Monticello, and with time freer from interruption, I avail myself of it to renew to you the assurances of my constant friendship, and my wishes for your health and happiness. and
			 as brother Jonathan must have become stale and lost his powers of excitement,
			 I send you a little work of a higher order to make you laugh on a gloomy day. it has the merit too of giving us a peep behind the curtain at those contemptible beings composing the that government which has forced us by it’s wrongs and indignities to become it’s enemy, & has subjected us to the mortification and remorse of wishing some success to such a wretch as Bonaparte. that he will fall in time, his ruthless tyrannies and restless endeavors to extend them are a sufficient security. but our peace and safety oblige us to pray that this may not be until the
			 bankruptcy which he is forcing on Great Britain shall have swept her thousand ships from the ocean. for I see no certain term to the continual wars of Britain but in the downfall of her paper credit, and consequent inability to pay, feed, or repair the gigantic navy which enables her to plunder every flag, and to disturb the peace of every shore.
			 the depreciation of her paper medium, acknoleged to be at this moment at 50. p. cent, and the known laws of the acceleration of descending bodies, and of paper medium more than of all others, is
			 an
			 assurance to us that her career is near it’s end.
          At length, my dear friend, we are getting thro’ the afflicting chapter of the Hulls, the Winchesters, Van Raentslaers & Boerstlers, and see our affairs look up under something like fidelity, courage, and talent. and the further we advance in experience, the more talent will start forward from the mass in which it has
			 as yet been undistinguished, and will prove that we have Perries; Decaturs and Hulls of the right sort on the land as well as the ocean. the last news I have from the army was of
			 Hampton’s affair with Prevost, and
			 Genl Wilkinson’s readiness to strike at either Kingston or Montreal. the latter I hope, because it will give us all Canada above Quebec, and Kingston may be permitted to capitulate at leisure. I have great confidence that the English have not at this moment a post or an army above Quebec. mr Randolph had just joined Wilkinson, at the date of his last letter.
          I left all well at Monticello, but Martha expecting very soon to be otherwise, I shorten my stay here that, in the absence of her husband she may have the comfort of other friends around her. be so good as to present me to mr and mrs Gilmer, and to be assured yourself of my affectionate friendship & respect.
          Th:
            Jefferson
        